Citation Nr: 9910962	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from October 1976 
to February 1977, and from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which confirmed and continued a 
20 percent evaluation for a disability of the left knee, 
classified for rating purposes as post-traumatic arthritis of 
the left knee, and granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective January 4, 1996.  

At a hearing before a hearing officer at the RO the veteran 
testified that he experienced constant ringing in his ears, 
which he attributed to his service connected hearing loss.  
The issue of entitlement to service connection for tinnitus 
has not been adjudicated by the RO.  The Board does not have 
jurisdiction to consider this issue, and it is referred to 
the RO for appropriate action.  Shockley v. West, 11 Vet. 
App. 208 (1998) (the Board does not have jurisdiction over an 
issue unless there is a jurisdiction conferring notice of 
disagreement)  see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).


For reasons which will be set forth below, the issue of the 
veteran's entitlement to a rating in excess of 20 percent for 
his left knee disability is being deferred pending additional 
development.


FINDING OF FACT

The veteran has Level I hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87 
Diagnostic Code 6100 (1998).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim for a compensable evaluation for 
bilateral hearing loss is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, No. 96-947, slip op. at 17 
(U.S. Vet. App. Jan. 20, 1999); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

The Board notes as a preliminary matter that in Fenderson, 
the United States Court of Veterans Appeals (Court) held that 
the veteran was entitled to a statement of the case on the 
specific issue of entitlement to a higher evaluation based on 
his original claim.  The Court held that the RO had failed in 
its obligation, because it had issued a statement of the case 
on the issue of entitlement to an increased rating for that 
disability.  In the instant case, the RO issued a 
supplemental statement of the case on the issue of 
"evaluation of bilateral hearing loss currently evaluated as 
0 percent disabling."  Therefore, the RO's supplemental 
statement of the case is sufficient under Fenderson.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised on the record and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In addition, the entire history of 
the veteran's disability is to be considered.  38 C.F.R. 
§ 4.2.  However, where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
the service-connected disability is important in making a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

An evaluation of a level of disability includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987. To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

In the instant case, the preponderance of the evidence is 
against the finding that a compensable evaluation for 
bilateral defective hearing is warranted, as the veteran's 
bilateral hearing loss is considered noncompensable under the 
applicable schedular criteria.  The reported test results 
from VA audiological evaluation accorded the veteran in 
March 1996 showed the average thresholds for the right and 
left ears at the pertinent frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz, to be 34 and 53, respectively.  
Speech recognition was 100 percent correct in right ear and 
96 percent correct in the left ear.  Average thresholds of 34 
and 53 decibels with speech discrimination ability of 
100 percent and 96 percent, as shown on the VA examination, 
equate to Level I in each ear under 38 C.F.R. § 4.87, 
Table VI.  

When the veteran was accorded another audiometric examination 
by VA in August 1997, an average right ear threshold of 37 
decibels with speech discrimination ability of 100 percent 
was shown.  This equates to Level I.  An average left ear 
threshold of 53 decibels with speech recognition of 
100 percent was shown at that time and this also equates to 
Level I under 38 C.F.R. § 4.87, Table VI.  Pursuant to this 
Table, the veteran's hearing loss results in a noncompensable 
evaluation under Diagnostic Code 6100.  38 C.F.R. Part 4, 
§ 4.85, Table VII, Diagnostic Code 6100. 

The veteran testified at a hearing before a hearing officer 
at the RO in June 1997.  He reported that his hearing had 
gotten progressively worse, and that others, including his 
wife, had noticed a decline in his ability to hear.  

The Board is aware that the veteran has testified that his 
hearing has gotten progressively worse, but the medical 
evidence does not show hearing loss approximating the levels 
necessary for a compensable evaluation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds the 
results of the VA examinations to be more persuasive than the 
veteran's assertion that he has hearing loss such as would 
warrant a compensable evaluation.  The regulations provide 
that the veteran's disability be rated on the results of 
these examinations, and the veteran has not submitted 
evidence that would contradict the results of these 
examinations.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  
As discussed above, the medical evidence of record shows that 
the veteran's hearing loss does not satisfy the requirements 
for a compensable evaluation at this time. 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.   


REMAND

Service connection for a left knee disability was granted in 
August 1982.  The veteran was assigned a 20 percent 
evaluation for "post-traumatic osteoarthritis, LT knee, PO," 
effective September 4, 1981.  He was rated under Diagnostic 
Code 5258 which provides for a 20 percent evaluation for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Code 5258. 

The veteran has claimed that his knee disability has gotten 
worse and results in pain and swelling.  At the time of the 
hearing before a hearing officer at the RO in June 1997, he 
testified that he had had the knee drained twice in the past 
year, "once in the November, and once just about a week ago."  
No records with regard to these episodes are in the claims 
folder.  

He also testified that he had lost time from work.  He 
indicated that "in November I lost 6 weeks until the doctor 
figured, did a collateral ligament tear.  So, he put me in 
thigh brac[e]"  The claims folder does not contain any 
records with regard to the reported treatment in November 
1996.

The veteran further indicated that he was wearing a thigh 
brace and had been doing so for 10 years.  He stated that the 
knee was "very painful."  VA accorded the veteran a rating 
examination in July 1997.  In history recorded for the 
examination, the veteran referred to swelling and aching of 
the left knee.  However, on testing, there was no indication 
as to whether or not motion of the knee was accompanied by 
any pain.  There was no discussion as to the impact of 
impairment of the knee on the veteran's employability or the 
veteran's ability to function.  

An evaluation of a disability must consider impairment of the 
veteran's ability to function under the ordinary conditions 
of daily life, including employment.  Functional impairment 
of a joint due to pain, weakness, excess fatigability, 
incoordination, restriction of movement, or instability, may 
result in disability even though the diagnostic code under 
which the veteran is rated does not specifically contemplate 
all of these factors.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  

In DeLuca¸ the United States Court of Veterans Appeals 
(Court) stated VA examination must consider the factors as 
enunciated in §§ 4.40 and 4.45, and must make findings as to 
the extent of any pain demonstrated on motion and whether the 
pain significantly limits functional ability during flare-ups 
or when the body part is used repeatedly over a period of 
time.  DeLuca, 8 Vet. App. 205-6.  The veteran's knee 
disability is currently evaluated under the provisions of 
Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are not applicable to diagnostic codes, such as 
Diagnostic Code 5258, that are not based on limitation of 
motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
the veteran's knee disability is potentially ratable under 
diagnostic codes pertaining to limitation of motion.  

The Court has held that where a veteran reports that a 
service connected disability caused an impact on his job 
performance, VA was obligated to invite the veteran to submit 
employment records and consider his entitlement to an extra-
schedular rating.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

To insure that VA has met its duty to assist the claimant in 
developing facts pertinent to his claim, and to ensure 
compliance with due process requirements, the Board believes 
that further development is in order and the case is REMANDED 
to the RO for the following. 

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities, VA or non-VA, inpatient or 
outpatient, which have treated him for 
his left knee disability since 1996.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file legible copies of any records 
which have not already been secured.

2.  The veteran should also be asked to 
provide any employment records, including 
statements from his employer and records 
showing absences from work, that would 
show the impact of the service connected 
left knee disability on his ability to 
work.  Of particular interest is the 6-
week time frame around November 1996he 
referred to at his hearing in June 1997.  

2. The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the current nature and extent of 
disability resulting from the 
service-connected left knee disability.  
The claims folder and a copy of this 
REMAND should be made available to and 
reviewed by the examiner prior to 
completing the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  He or she should provide an 
opinion regarding the exact nature and 
extent of the veteran's left knee 
disability.  Further, the examiner should 
specifically state what, if any, left 
knee pathology is present, to include 
crepitation, swelling, instability, 
effusion, and so forth.  The examiner 
should also specifically address the 
following questions:

(a) On physical examination, is 
there any limitation of motion of 
the left knee? If so, what is the 
extent of motion restriction with an 
explanation as to what is the normal 
range of motion.  

(b) Is there any pain on use, or are 
there any functional limitations 
caused by the left knee disability?  
Further, in responding to these 
questions, the examiner must address 
the following:

(1) Does the service-connected left 
knee disability cause weakened 
movement, excess fatigability, and 
incoordination, and, if so, can the 
examiner comment on the severity of 
the manifestations and on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the manifestations 
cannot be quantified, the examiner 
should so indicate.  

(2) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the left knee, and 
the presence or absence of any 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the left disability.  In 
addition, the examiner must offer 
opinions as to whether there is 
adequate pathology present to 
corroborate the veteran's subjective 
complaints.

(3) Following the above, the RO 
should review the examination report 
and ensure that all requested 
information has been provided.  If 
not, the report should be returned 
to the examiner for corrective 
action.  Thereafter, the case should 
be reviewed by the RO.  The review 
should be conducted in accordance 
with the provisions specified in 
38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 DeLuca v. Brown, and 
VAOPGCPREC 23-97.  Consideration 
should be given as to whether 
38 C.F.R. §§ 4.40 and 4.45 apply, 
and if so, whether they provide a 
basis for any change in the award of 
compensation benefits.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this REMAND the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

